DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on August 2, 2021 is acknowledged.

Claims 1-4 and 7-12 allowable
Claims 1-4 and 7-12 are allowable. A search has been conducted, and the prior art of record fails to teach or suggest a method of manufacturing a cushioning article as claimed, where the method of manufacturing a cushioning article has all steps of the claimed process, and where the thus formed article has all structural and compositional limitations that result from the claimed process: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such method of manufacturing a cushioning article, including such a method of manufacturing a cushioning article that includes a step of wrapping the polymeric sheet so that the first portion adjacent a first side edge of the polymeric sheet overlaps and is stacked on the second portion adjacent a second side edge of the polymeric sheet. Close prior art such as USPN 7,244,483 disclose cushioning articles having interior cavities that are made from polymeric sheeting that may be inflated with a fluid, but do not teach or suggest forming the article via a process including a step of wrapping the polymeric overlaps and is stacked on the second portion adjacent a second side edge of the polymeric sheet.

Examiner notes that the 35 U.S.C. 112(a) rejection of claims 5 and 6 made of record below must be overcome for claims 5 and 6 to be allowable).

Note on 112 Rejections made below
Examiner notes that the 35 U.S.C. 112(a) rejection of claims 5 and 6 made below is made at least partially in an effort to improve patent quality: to improve the quality of any patent that issues as a result of this application. Examiner notes that ensuring that the disclosed subject matter is actually recited should be considered a part of improvement of patent quality. 

The recitation of the location of the first and second outer welds in claims 5 and 6 relative to the first/second transverse weld and the top/bottom edge does not appear to be an accurate recitation of the disclosed location of the first and second outer welds in Applicant’s specification as originally filed.

Note on Claim Interpretation	
Examiner notes that, in regard to claim 7, the “top edge” and “bottom edge” recited in line 2 of claim 7 are edges of the polymeric sheet within the “first weld” of claim 1 (because the “first side edge” and “second side edge” of the polymeric sheet form part of the “first weld” of claim 1 [see lines 3-8 of claim 1, in particular lines 7-8]. A 35 U.S.C. 112(a) rejection of claim 7 has not been made because Examiner deems that it would have been within the skill of one of 
Examiner notes that, if Applicant intends the trimming step of claim 7 to be directed to trimming the flange 72A as shown in Fig. 8 (and not the “first weld” of claim 1), the language of claim 7 should be amended so that the trimming step is directed to that portion of the thus-formed cushion. 

Examiner notes that the suggestion made above regarding claim 7 is made at least partially in an effort to improve patent quality: to improve the quality of any patent that issues as a result of this application. Examiner notes that ensuring that the subject matter intended to be recited is actually recited should be considered a part of improvement of patent quality.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

In regard to claim 5, the recitation of the first outer weld being “between the first transverse weld and the top edge” (line 5 of claim 5) does not appear to be subject matter that the inventor or a joint inventor had possession of at the time the application was filed. Note the following explanation.

(a) The “top edge” recited in line 5 of claim 5 is introduced in line 2 of claim 5 (“top edge” is not recited in claim 1).

(b) Lines 1-3 of claim 5 are directed to the “first side edge” and “second side edge” of the polymeric sheet (see lines 3-8 of claim 1).

	(c) the “first side edge” and “second side edge” of the polymeric sheet form part of the “first weld” of claim 1 (see lines 3-8 of claim 1, in particular lines 7-8).

(d) the “first weld”, which includes the “first side edge” and “second side edge”, is at either the bottom wall or the top wall of the sheath (the sheath becomes the final product of the process, which is the cushioning article) (see lines 7-11 of claim 1).



	(f) Fig. 8 of Applicant’s specification shows the “first outer weld” (OW1 in Fig. 8) outside of the first transverse weld (TW1) relative to the interior of the sheath/cushioning article-to-be. Paragraphs 0050-0053 of Applicant’s Published Application (US 2019/0365037) and Fig. 8.

	(g) combining (e) and (f), the “first outer weld” (OW1 in Fig. 8) is not between “between the first transverse weld and the top edge[which is a part of the “first weld” of claim 1]”: therefore the recitation of the “first outer weld” being “between the first transverse weld and the top edge” does not appear to be an accurate recitation of the disclosed subject matter regarding the “first outer weld” (OW1 in Fig. 8). 

Additionally, if Applicant were to somehow convincingly argue that the top of the polymeric sheet at the flange 72A (Fig. 8) were somehow shown to also be reasonably considered to be the “top edge” of line 2 of claim 5, the “first outer weld” (OW1) is also not between the first transverse weld (TW1) and the top edge of the polymeric sheet at the location of the flange, so the recitation of the “first outer weld” being “between the first transverse weld and the top edge” does not appear to be an accurate recitation of the disclosed subject matter regarding the “first outer weld” of claim 5 (OW1 in Fig. 8). 

In regard to claim 6, the recitation of the first outer weld being “between the second transverse weld and the bottom edge” (line 5 of claim 5) does not appear to be subject matter that the inventor or a joint inventor had possession of at the time the application was filed. Note the following explanation.

(a) The “bottom edge” recited in line 5 of claim 6 is introduced in line 2 of claim 6 (“bottom edge” is not recited in claim 1).

(b) Lines 1-3 of claim 6 are directed to the “first side edge” and “second side edge” of the polymeric sheet (see lines 3-8 of claim 1).

	(c) the “first side edge” and “second side edge” of the polymeric sheet form part of the “first weld” of claim 1 (see lines 3-8 of claim 1, in particular lines 7-8).

(d) the “first weld”, which includes the “first side edge” and “second side edge”, is at either the bottom wall or the top wall of the sheath (the sheath becomes the final product of the process, which is the cushioning article) (see lines 7-11 of claim 1).

	(e) combining (a)-(d), the “bottom edge” of the polymeric sheet in claim 6 is a part of the “first weld”, which is at the top or bottom of the sheath and subsequent final product, the cushioning article.


Fig. 8 of Applicant’s specification shows the “first outer weld” (OW1 in Fig. 8) outside of the first transverse weld (TW1) relative to the interior of the sheath/cushioning article-to-be. Paragraphs 0050-0053 of Applicant’s Published Application (US 2019/0365037) and Fig. 8. (TW2, OW2 are analogous to TW1, OW1 in Fig. 8).

	(g) [Note that the same analysis regarding OW1 and TW1 in regard to claim 5 applies to OW2 and TW2 as to claim 6: OW1 is associated with TW1, OW2 is associated with the other transverse weld of claim 1, TW2].
combining (e) and (f), the “second outer weld” is not between “between the second transverse weld and the bottom edge[which is a part of the “first weld” of claim 1]”: therefore the recitation of the “second outer weld” being “between the second transverse weld and the bottom edge” does not appear to be an accurate recitation of the disclosed subject matter regarding the “second outer weld” (TW2, OW2 are analogous to TW1, OW1 in Fig. 8).

Additionally, if Applicant were to somehow convincingly argue that the bottom of the polymeric sheet at the flange 72A (Fig. 8) were somehow shown to also be reasonably considered to be the “bottom edge” of line 2 of claim 6, the “second outer weld” is also not between the second transverse weld and the bottom edge of the polymeric sheet at the location of the flange, so the recitation of the “second outer weld” being “between the second transverse weld and the bottom edge” does not appear to be an accurate recitation of the disclosed subject 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782